Citation Nr: 0419487	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  98-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from November 1967 until October 
1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for postoperative benign 
cyst, left ankle.  The veteran appealed, and in March 2001 
and July 2003, the Board remanded the claim for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2004, the Appeals Management Center (AMC) 
received additional evidence from the veteran.  Specifically, 
a lay statement from the veteran's sister was received that 
is relevant to the claim on appeal.  A waiver of RO review 
has not been received in conjunction with this evidence, nor 
has this evidence been reviewed by the RO.  In this regard, 
although an SSOC was issued in March 2004, the SSOC does not 
include any reference to this statement, and it does not 
appear that the statement was associated with the veteran's 
claims folder until after the SSOC was issued.  Accordingly, 
the claim must be remanded to the RO so that the RO may 
consider the claim in light of the evidence received 
subsequent to its last Supplemental Statement of the Case.  
See generally See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003) (the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver).  

The Board further notes that in March 2003, it requested that 
an etiological opinion be obtained as to the veteran's left 
ankle condition.  Taking the veteran's inservice history of 
earning a Parachute Medal into account, as well as his 
assertion that he sustained a left ankle disorder secondary 
to trauma from parachute jumps, the Board requested that the 
examiner be instructed, "You should also offer an opinion as 
to the onset date of each of the veteran's left ankle 
conditions."  The Board further requested, "You must render 
a medical opinion that gives an onset date for the talus cyst 
and state whether it is as likely as not that the development 
of the left benign talus cyst was caused by, or aggravated 
by, any incident of the veteran's active service, including 
parachute jumps."  (all emphasis in original).  

A review of the record shows that in May 2003, the veteran 
was afforded a VA examination, and that the report of this 
examination includes an etiological opinion.  In an addendum, 
dated in February 2004, the examiner essentially certified 
that he had reviewed the veteran's C-file.  However, none of 
this evidence includes the requested onset date for the 
veteran's left ankle talus cyst, or any other left ankle 
disorder.  Therefore, on remand, the veteran should be 
afforded another examination, the report of which complies 
with the Board's March 2003 instructions.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

In March 2003, the Board also instructed that the veteran be 
requested to identify treatment for a left lower extremity 
injury in 1972.  The record does not show that this was done.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that treated him for a left 
lower extremity injury due to a motor 
vehicle accident in 1972.  If the veteran 
informs VA of evidence that is not of 
record, the RO should take the 
appropriate steps to obtain such evidence 
pursuant to 38 C.F.R. § 3.159.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination.  For 
each diagnosis involving the left ankle, 
the examiner should offer an opinion as 
to the onset date of each of the 
veteran's left ankle conditions, and must 
render a medical opinion that gives an 
onset date for the talus cyst and state 
whether it is as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the development of the left benign talus 
cyst was caused by, or aggravated by, any 
incident of the veteran's active service, 
including parachute jumps.  If the 
examiner cannot express such an opinion, 
the examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The RO should then readjudicate the 
issue on appeal, with consideration of 
the evidence submitted directly to the 
AMC in February 2004 as well as any other 
evidence not already considered by the 
RO.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



